DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0196781 to Grescher.
Regarding claim 1, Grescher discloses a process for manufacturing an exhaust system, the process comprising the steps of: 
providing an exhaust gas-guiding component (10, figs. 1-3; [23]; One of ordinary skill in the art would recognize that exhaust pipes of a vehicular internal combustion engine are made of metallic material) with a wall made of a metallic material; 
providing a sensor-mounting connector (14, figs. 1-4) made of a metallic material ([26]), which sensor-mounting connector is to be fixed to the wall of the exhaust gas-guiding component (figs. 1-3), wherein the sensor-mounting connector comprises a sensor-mounting 
pressing ([32]) the sensor-mounting connector to press the connection area against an outer surface of the wall of the exhaust gas-guiding component in a fastening area of the wall, which fastening area is intended for fixing the sensor-mounting connector ([32]), and at the same time rotating the sensor-mounting connector ([30]-[32], positioning in desired angular orientation) about a longitudinal axis of the sensor-mounting connector such that at least the connection area of the sensor-mounting connector penetrates into the metallic material forming the wall of the exhaust gas-guiding component and establishing a connection in substance between the metallic material of the wall and the metallic material of the sensor-mounting connector ([30]-[32]).

Regarding claim 3, Grescher discloses a process in accordance with claim 2, wherein the provided exhaust gas-guiding component is prepared in the fastening area with a curved outer surface (16, fig. 3; has a shape of a spherical calotte; [25]).

Regarding claim 4, Grescher discloses a process in accordance with claim 1, wherein the provided exhaust gas-guiding component is prepared in the fastening area with a curved outer surface (16, fig. 3; has a shape of a spherical calotte; [25]).

Regarding claim 5, Grescher discloses a process in accordance with claim 1, wherein the provided sensor-mounting connector is prepared with a connection area tapering (22 in fig. 4 

Regarding claim 6, Grescher discloses a process in accordance with claim 5, wherein the sensor-mounting connector is prepared with a connection area with a frustoconical outer circumferential contour (fig. 4; [30]; convex shape is in frustoconical form tapering towards connection end).

Regarding claim 7, Grescher discloses a process in accordance with claim 1, wherein: the provided sensor-mounting connector is prepared with a transition area (R, annotated fig. 3, below) adjoining the connection area and adjoining the sensor-mounting area; and the sensor-mounting area is expanded radially in relation to the transition area (sensor mounting area is extended in the radial direction in relation to the transition area).

    PNG
    media_image1.png
    300
    439
    media_image1.png
    Greyscale




Regarding claim 9, Grescher discloses a process in accordance with claim 7, wherein the transition area passes over into the sensor-mounting area in a step expansion (S in annotated fig. 3 above is stepped expansion in longitudinal direction towards mounting area).

Regarding claim 10, Grescher discloses a process in accordance with claim 8, wherein the transition area passes over into the sensor-mounting area in a step expansion (S in annotated fig. 3 above is stepped expansion in longitudinal direction towards mounting area).

Regarding claim 11, Grescher discloses a process in accordance with claim 1, wherein the provided sensor-mounting connector is prepared with the sensor-mounting area adjoining the connection area (see annotated fig. 3, above, R adjoining 16 with 18)..

Regarding claim 12, Grescher discloses a process in accordance with claim 11, wherein the connection area has an external dimension corresponding to an external dimension of the sensor-mounting area in a connection area axial end area adjoining the sensor-mounting area (R and S in annotated fig. 3 wherein S extends in axial direction and adjoins the mounting area to the connection area).

Regarding claim 13, Grescher discloses a process in accordance with claim 1, wherein the rotation of the sensor-mounting connector about the longitudinal axis of the connector is 

Regarding claim 14, Grescher discloses a process in accordance with claim 1, wherein the sensor-mounting connector is prepared with an essentially rotationally symmetrical outer circumferential contour at least in a length area, which essentially rotationally symmetrical outer circumferential contour is to be positioned such that the essentially rotationally symmetrical outer circumferential contour meshes with the wall or passes through said wall (See Figure 4, surface of 16 is symmetrical with respect to longitudinal axis A; [25]).

Regarding claim 15, Grescher discloses a process in accordance with claim 1, wherein: the wall of the exhaust gas-guiding component is made of a sheet metal material (exhaust pipes are made of steel and hence, it is a sheet metal material); or the sensor-mounting connector is made of an austenitic stainless steel material; or the wall of the exhaust gas-guiding component is made of a sheet metal material and the sensor-mounting connector is made of an austenitic stainless steel material.

Regarding claim 17. An exhaust system formed by the steps of: 
Grescher discloses a process for manufacturing an exhaust system, the process comprising the steps of: 
providing an exhaust gas-guiding component (10, figs. 1-3; [23]; One of ordinary skill in the art would recognize that exhaust pipes of a vehicular internal combustion engine are made of metallic material) with a wall made of a metallic material; 

pressing ([32]) the sensor-mounting connector to press the connection area against an outer surface of the wall of the exhaust gas-guiding component in a fastening area of the wall, which fastening area is intended for fixing the sensor-mounting connector ([32]), and at the same time rotating the sensor-mounting connector ([30]-[32], positioning in desired angular orientation) about a longitudinal axis of the sensor-mounting connector such that at least the connection area of the sensor-mounting connector penetrates into the metallic material forming the wall of the exhaust gas-guiding component and establishing a connection in substance between the metallic material of the wall and the metallic material of the sensor-mounting connector ([30]-[32]).

Regarding claim 19. An exhaust system in accordance with claim 18, wherein the provided exhaust gas-guiding component is prepared in the fastening area with a curved outer surface (16, fig. 3; has a shape of a spherical calotte; [25]).




Allowable Subject Matter
Claims 2, 16, 18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0160510 to Schultz et al.
US 2007/0178026 Roth et al.
US 2016/0216145 Berberig et al.
All references above disclose general state of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DAPINDER SINGH/               Examiner, Art Unit 3746